NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1892-20

TROY SESSOMS,

          Petitioner-Appellant,

v.

DAVID VERNON, Vice
President for Human
Resources, MONTCLAIR
STATE UNIVERSITY,

     Respondent-Respondent.
___________________________

                   Submitted March 9, 2022 – Decided July 1, 2022

                   Before Judges Gilson and Gummer.

                   On appeal from the Board of Trustees, Montclair State
                   University.

                   Christopher C. Roberts, attorney for appellant.

                   Matthew J. Platkin, Acting Attorney General, attorney
                   for respondent (Donna Arons, Assistant Attorney
                   General, of counsel; Ryan J. Silver, Deputy Attorney
                   General, on the briefs).

PER CURIAM
      Petitioner Troy Sessoms appeals from a final decision of the Montclair

State University Board of Trustees (Board), denying his request to reclassify his

employment position. Because the Board's decision is supported by substantial

credible evidence, is not arbitrary, capricious, or unreasonable, and did not

violate his due-process rights, we affirm.

                                       I.

      Petitioner's employment with Montclair State University (MSU) began in

June 2002. Petitioner worked in MSU's Division of Intercollegiate Athletics.

His position had the functional title of "Equipment Manager." For compensation

and other purposes, that position was classified generically as "Professional

Services Specialist III" (PSS3). According to a June 2002 MSU job-description

memorandum, petitioner as Equipment Manager had the following "major duties

and responsibilities":

            Administration, organization and supervision of the
            athletic equipment operation.

            Training, supervision and evaluation of part-time
            employees and student staff.

            Administer and evaluate contracts for reconditioning
            and laundry services.

            Provide laundry services for athletic teams.

            Prepare and administer equipment operation budget.

                                                                           A-1892-20
                                        2
           Coordinate the purchase of equipment and supplies for
           17 varsity sports.

           Research vendors and cost saving methods for
           purchasing equipment.

           Maintain an equipment inventory database.

           Coordinate all equipment issues and returns.

           Organize equipment inventory for efficient storage.

           Coordination of lost equipment and equipment returns
           with the bursar's office.

           Receive and distribute all equipment sent to the athletic
           department.

           Serve as the administrator in charge for selected home
           athletic contests.

           Attend and participate in departmental, conference and
           university-wide meetings related to duties and
           responsibilities.

           Serve on departmental, university, conference, regional
           and national committees as requested.

           Perform other duties as assigned.

     In January 2020, petitioner applied for a reclassification of his

employment position, seeking to change his functional title to "Assistant

Athletic Director/Director of Equipment Services," which would result in a



                                                                       A-1892-20
                                      3
generic title change to Assistant Director II.1 That change would entitle him to

a higher salary. Because MSU is a university of the State of New Jersey, see

N.J.S.A. 18A:64N-2, and petitioner is a member of the American Federation of

Teachers (AFT) Local 1904, his application for reclassification was governed

by the terms of the agreement between the Council of New Jersey State College

Locals, AFT, AFL-CIO and the State (State Agreement) and the Local Selected

Procedures Agreement between MSU Administration and the MSU Federal of

Teachers, Local 1904, AFT, AFL-CIO (Local Agreement).

      In support of his application, petitioner submitted a "Justification

Statement for Reclassification," in which he asserted the "scope" of his position

had "changed significantly . . . ." He contended he had become responsible for

"direct supervision of equipment services" at a renovated athletic center , would

be responsible for a maintenance building, had been supervising additional part-

time and student employees, had an increased workload due to additional team

practices and an increase in the football-team roster, was traveling with the



1
  Petitioner initially indicated he was seeking to change his generic title to
"Professional Services Specialist I." MSU viewed him as seeking to change his
generic title to "Assistant Director II" because his requested functional title,
"Assistant Athletic Director/Director of Equipment Services," was consistent
with the generic Assistant Director title range and not the generic Professional
Services Specialist title range.
                                                                           A-1892-20
                                       4
football team to its away games, and had additional responsibilities due to

increased staffing in the Athletic Department and compliance issues. In addition

to the June 2002 job-description memorandum, petitioner also submitted a

memorandum dated January 2020, listing the "major duties and responsibilities"

of an "Assistant Athletic Director/Director of Equipment Services":

            Organize assigned work for staff employees, student
            assistants, and work study students, and develop
            appropriate methods for meeting goals and objectives
            for the equipment operations. This will include Panzer
            Athletic Center, Panzer Athletic Center Field House,
            and the Facilities Building/Athletic Center.

            Review and evaluate workload, develop and implement
            improved methods for equipment room staff and
            students, and equipment operations.

            Develop and recommend an appropriate budget for
            activities supervised through workshops, training
            sessions, and work schedules for staff employees and
            student employees.

            Analyze and interpret applicable principles, federal
            and/or state laws and regulations through establishing
            budget for federal student employees that are employed
            by [MSU], and prospective vendors who work with the
            Athletic Department through the [MSU] Procurement
            Department.

            Oversee the interview process of two part-time
            employee staff members and make recommendations
            concerning selection of staff.



                                                                          A-1892-20
                                       5
            Supervise work of full-time assistants, and part-time
            and/or student aid through training sessions,
            workshops, and give recommendations and feedback on
            progress.

            Monitor the work and/or staff, identify problem areas,
            and take steps necessary to affect improvement through
            meetings, and training sessions.

            Establish liaison and coordinator responsibilities with
            other staff organizations, which includes the 17 varsity
            sports and the coaching staff of each individual sport as
            it relates to or impacts assigned equipment operation
            functions.

            Prepare clear, technically sound, accurate, and
            informative reports containing findings, conclusions,
            and recommendations that include equipment
            operations, and the 17 varsity sports programs.

            Attend and participate in meetings, or college events
            related to assigned responsibilities.

            May serve on standing and ad hoc committees.

            Prepare correspondence in the course of official duties.

            Maintain established records and files.

      Petitioner's immediate supervisor, intermediary line supervisor, and

divisional vice president reviewed his application and did not support his request

for reclassification. His intermediary line supervisor stated he "agree[d] with

job duties but disagree[d] with title request." Pursuant to the Local Agreement,

"[i]f there is a disagreement . . . concerning the duties being performed by the

                                                                            A-1892-20
                                        6
employee" requesting an employment-position reclassification, the employee

may request a Human Resources (HR) manager perform a desk audit "to

determine exactly what duties are being performed." Petitioner asked someone

in HR whether a desk audit would be conducted. Petitioner was later advised a

desk audit had not been conducted because his intermediary line supervisor had

agreed with petitioner's description of the job duties he was performing.

      Pursuant to section 12.3.6 of the Local Agreement, HR staff member Zoila

Rosario performed a "Reclassification Analysis." As stated in her May 29, 2020

written report, Rosario found petitioner had experienced "a small increase in his

daily responsibilities outside his current job description, but not sufficient to

warrant" reclassification. She characterized "the changes in his job duties" as

being "volume oriented (for example more non-traditional practices or a higher

football team roster), rather than increasingly complex duties." She concluded

"[m]ost of the additional responsibilities would fall under 'perform other duties

as assigned' included in his current job description," "[t]he new responsibilities

highlighted in the request are consistent with a PSS3 position," and the requested

reclassification was not warranted.        She recommended "maintain[ing] the

position's current classification at PSS3 . . . ."




                                                                            A-1892-20
                                          7
      In a July 30, 2020 letter, HR Vice President David Vernon advised

petitioner HR's Classification and Compensation Unit had "concluded that the

level and scope of your responsibilities are within your current classification

and a reclassification is not merited at this time."

      A month later, petitioner emailed MSU President Susan A. Cole and asked

for her "input and feedback" regarding the decision not to reclassify his position.

Cole forwarded his request to Vernon. In a September 1, 2020 email, Vernon

sent petitioner a copy of Rosario's report and stated someone would contact him

to schedule a meeting.

      Pursuant to section 12.4.2 of the Local Agreement, if an employee has

"issues with the reclassification decision, the final level of administrative review

shall be the Vice President for [HR]." In his September 10, 2020 meeting with

Vernon and in a subsequent letter, petitioner expressed concern about Vernon

having executed the July 30, 2020 letter, contending it represented Vernon's

"final decision."   Accordingly, when petitioner appealed the denial of his

reclassification request, the review of that decision was conducted by Cole, not

Vernon.

      In an October 6, 2020 letter, Cole advised petitioner she had found his

"position [was] correctly classified and that [his] functional title [was]


                                                                              A-1892-20
                                         8
appropriate." She concluded the "scope of [his] position and the level of [his]

responsibilities have not changed in any significant way, nor has the scope of

your authority." She pointed out the renovation of the maintenance building had

not yet occurred and would not likely change the scope or level of his

responsibilities and that the addition of staff generally in the Athletic Division

and specifically under his supervision did not change the nature of his work.

She summarized her decision as follows:

            [I]t is natural for some changes to occur in the work of
            employees in a growing institution, but these changes
            do not require the reclassification of every employee
            because enrollment grows, or staff increases, or
            buildings are built, or, conversely, because enrollment
            in one area declines, or staff declines or buildings are
            taken off-line. The fundamental nature of your position
            as Equipment Manager has not changed in any
            significant way, fits comfortably within the established
            parameters of the [PSS3] classification, and is
            classified in a manner consistent with other
            Intercollegiate Athletic personnel with positions of
            comparable scope and level of responsibilities.

      Pursuant to section 12.5.1 of the Local Agreement, petitioner appealed

Cole's decision to the Board.      See also N.J.S.A. 18A:3B-6(b) (giving the

"governing board of each public institution of higher education . . . authority

over all matters concerning the supervision and operations of the institution

including fiscal affairs, the employment and compensation of [non-civil-service]


                                                                            A-1892-20
                                        9
staff") and -6(f) (giving governing boards "final authority to determine

controversies and disputes concerning . . . personnel matters of [non -civil-

service] employees"). In his petition of appeal, he asked the Board to "hear and

determine" his appeal and did not request a transfer of the appeal to the Office

of Administrative Law (OAL). In his response to MSU's written response to his

appeal, petitioner asserted the Board had jurisdiction to hear an issue he had

raised but asked that his appeal be forwarded to the OAL if the Board was

deemed not to have jurisdiction.

      The Board appointed an appeals committee to consider petitioner's appeal.

During a December 21, 2020 Board meeting, the committee orally recommended

the Board find it had jurisdiction to hear the appeal, hear the appeal directly

instead of referring it to the OAL, find no material facts were in dispute, and

uphold the decision to deny petitioner's reclassification application because

petitioner had "failed to demonstrate that [MSU] violated any of your due

process or contractual rights or that your title is incorrectly classified ." The

Board adopted the committee's recommendation and affirmed the denial of

petitioner's reclassification petition.

      In a December 28, 2020 letter to the Board's assistant secretary, petitioner

pointed out he had had a right to respond to the committee's recommendation.


                                                                            A-1892-20
                                          10
In an email sent the next day, MSU counsel advised petitioner of the committee's

recommendation, that he had twenty days to respond to it, and that the Board

would reconsider his appeal. In his response, petitioner requested for the first

time that his appeal be submitted to the OAL.

      The Board reconsidered petitioner's appeal during its February 12, 2021

meeting and voted to affirm the denial of his reclassification application. In a

twenty-two page Final Administrative Decision, the Board spelled out its

reasons for affirming the denial of petitioner's application and addressed the

procedural arguments petitioner had raised in his administrative appeal. The

Board posited "the essential question to be decided . . . is whether or not

[petitioner's] present position is correctly classified, given his current

responsibilities." In rendering its decision, the Board accepted petitioner's "own

description of his work." It, therefore, concluded no material facts were in

dispute and a desk audit was not needed to determine what job duties petitioner

was performing. The Board concluded based on petitioner's description of how

his job responsibilities had changed that he had "failed to demonstrate new or

additional job duties, a change in scope of work, and/or a change in level of

responsibility to a sufficient extent that his responsibilities no longer conformed

to his current job description."


                                                                             A-1892-20
                                       11
      Pursuant to N.J.S.A. 18A:3B-6(f) and section 12.5.1 of the Local

Agreement, petitioner submitted to us his appeal of the Board's decision. See

N.J.S.A. 18A:3B-6(f) ("The final administrative decision of a governing board

of a public institution of higher education is appealable to the Superior Court,

Appellate Division . . . ."). On appeal, claimant argues the Board's findings are

not supported by credible evidence and are arbitrary, capricious, and clearly

erroneous.   He also contends MSU violated his due-process rights by not

granting his requests for a desk audit, a written report from HR, and a transfer

of the matter to the OAL.

                                       II.

      The Board's decision is a final agency decision subject to our review. See

N.J.S.A. 18A:3B-6(f); N.J. Educ. Facilities Auth. v. Gruzen P'ship, 125 N.J. 66,

73-73 (1991) (considering a state college as a state agency when deciding issue

that does not raise academic-freedom concerns under the First Amendment or

other concerns about educational independence from the State); Newman v.

Ramapo Coll. of N.J., 349 N.J. Super. 196, 201-04 (App. Div. 2002) (analyzing

decision of college's board of trustees as an agency decision). Thus, this appeal

is governed by the same standard of review as an appeal of a decision by any

other State agency.


                                                                           A-1892-20
                                      12
      "Judicial review of agency determinations is limited." Allstars Auto Grp.,

Inc. v. N.J. Motor Vehicle Comm'n, 234 N.J. 150, 157 (2018). We give "[w]ide

discretion . . . to administrative decisions because of an agency's specialized

knowledge." In re Request to Modify Prison Sentences, 242 N.J. 357, 390

(2020).    We "afford[] a 'strong presumption of reasonableness' to an

administrative agency's exercise of its statutorily delegated responsibilities."

Lavezzi v. State, 219 N.J. 163, 171 (2014) (quoting City of Newark v. Nat. Res.

Council, Dep't of Env't Prot., 82 N.J. 530, 539 (1980)).        We review legal

questions de novo. Libertarians for Transparent Gov't v. Cumberland Cnty., 250

N.J. 46, 55 (2022). An agency's determination "is entitled to affirmance so long

as the determination is not arbitrary, capricious, or unreasonable, which includes

examination into whether the decision lacks sufficient support in the record or

involves an erroneous interpretation of law." Melnyk v. Bd. of Educ. of the

Delsea Reg'l High Sch. Dist., 241 N.J. 31, 40 (2020). "The burden of proving

that an agency action is arbitrary, capricious, or unreasonable is on the

challenger." Parsells v. Bd. of Educ. of the Borough of Somerville, ___ N.J.

Super. ___, ___ (App. Div. June 6, 2022) (slip op. at 7).

      Petitioner has not met his burden. Petitioner faults the Board for its

ultimate conclusion. He does not – because he cannot – fault the Board for any


                                                                            A-1892-20
                                       13
factual finding it made: the Board accepted petitioner's description of his work.

Based on that description, the Board reasonably concluded that although

petitioner's workload may have increased, the fundamental nature and scope of

his work had not changed "to a sufficient extent" to merit a reclassification of

his position. Comparing petitioner's description of his current job duties with

the 2002 description of the duties of an equipment manager, we perceive no

basis to disturb the Board's decision.

      Petitioner faults the Board's decision on procedural grounds.           He

complains no desk audit was performed, no written rationale for Rosario's

recommendation to deny his application was provided, and his appeal was not

transferred to the OAL. His arguments on those issues have no merit.

      Pursuant to section 12.3.3 of the Local Agreement, an applicant may

request a desk audit when "there is a disagreement . . . concerning the duties

being performed . . . ." The purpose of the desk audit is "to determine exactly

what duties are being performed . . . ." Because petitioner's intermediary line

supervisor had agreed with petitioner's description of his job duties and the

Board ultimately accepted petitioner's description, no disagreement concerning

his job duties existed and a desk audit was not warranted.




                                                                           A-1892-20
                                         14
      Petitioner in fact received a copy of Rosario's written report on her

Reclassification Analysis. Vernon summarized Rosario's findings in his July

30, 2020 letter. According to petitioner, he requested a copy of her written

rationale on August 3, 2020. Vernon emailed it to him on September 1, 2020.

Petitioner admitted receiving it in a document he submitted in support of his

initial appeal.

      Section 12.5.1 of the Local Agreement provides that reclassification

disputes are resolved by appeal pursuant to N.J.S.A. 18A:3B-6(f). N.J.S.A

18A:3B-6(f) and section 12.5.1 expressly give the Board "final authority to

determine controversies and disputes concerning . . . personnel matter of [non-

civil-servant] employees." N.J.S.A. 18A:3B-6(f) provides "[a]ny matter arising

under this subsection may be assigned to an administrative law judge, an

independent hearing officer or to a subcommittee of the governing board for

hearing and initial decision by the board . . . ." (emphasis added). We perceive

no error or deprivation of due-process rights in the Board deciding the appeal

instead of transferring it to the OAL, especially when no material facts were in

dispute, petitioner in his Petition of Appeal expressly asked the Board to "hear

and determine" his appeal, and petitioner did not request a transfer to the OAL




                                                                          A-1892-20
                                      15
until after he learned the committee had recommended the Board affirm the

denial of his reclassification application.

      Affirmed.




                                                                   A-1892-20
                                        16